Citation Nr: 1431078	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sinus condition and chronic allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from April 1998 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this issue in April 2011 and March 2013.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  

In May 2013, a VA examiner opined that the Veteran did not have chronic sinusitis or allergies.  The rationale was in part based on the Veteran never having been treated for sinusitis.  As noted by the Board in the March 2013 remand, the claims file contains private treatment records showing assessments of sinusitis in 2011 and 2012.  The remand instructions specifically requested that these records be considered by the examiner.  As the examiner apparently did not consider this relevant evidence, another VA examination is necessary.  

In addition, the VA examiner noted review of VA treatment records dating since June 2004.  Likewise, in the June 2013 supplemental statement of the case, the Appeals Management Center (AMC) noted a review of these records.  As pointed out by the Veteran's representative in a September 2013 brief, while VA treatment records were reviewed by the VA examiner and the AMC, these records have never been associated with the claims file for review by the Board and the Veteran's representative.  Such should be remedied on remand.  

During the May 2013 examination, the Veteran reported medical treatment for sinus infections as recently as the week before the examination.  It is unclear if this treatment was through VA or a private practitioner.  On remand, the Veteran should be asked to submit or authorize VA to obtain any outstanding treatment records relevant to her claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from the VA Medical Center in New Orleans, Louisiana, dating since June 2004.

2. Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3. Then, schedule the Veteran for a VA sinus examination to determine the nature of any sinusitis and/or allergies, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address the following:
(a.) Does the Veteran have chronic sinusitis or allergies?  
(b.) If so, is it at least as likely as not (50 percent probability or greater) that the current chronic sinusitis and/or allergies arose during service or is otherwise related to service?  

The examiner is asked to consider the VA opinion offered in October 2011 and the private treatment records from 2011 and 2012 (showing assessments of sinusitis) when forming an opinion.  A rationale for all opinions expressed should be provided.

4. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


